Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered. Claims 1-3, 12, 15, and 17-19 have been amended. Claims 1-5 and 7-22 remain pending in the application.

Claim Objections
3.	Claims 1 and 15 are objected to because of the following informalities:  
Claim 1 recites “based on the contents of the web page, semantically determining one or more subjects of the web page” where “based on contents of the web page, semantically determining one or more subjects of the web page” was apparently intended.
Claim 15 recites “the one or more proper subsets” where “the one or more subsets” was apparently intended.

Response to Arguments
4.	Argument 1, Applicant argues that the cited portion mentions determining a subject for a given webpage but is silent regarding the type of webpage for which the subject is determined. The claim limitation requires “semantically determining one or more subjects” for “each one of the different web pages loaded by the web browser that are not in the one or more subsets.” Claim 15 recites “the first set of tabs comprising one or more subsets of the plurality of web pages currently loaded by the web browser.” Thus, claim 15 requires “semantically determining one or more subjects” not for 
5.	Responding to Argument 1, Examiner respectfully disagrees and notes that Bhupatiraju teaches the above argued features; wherein as illustrated in figure 8, a related topic detection process is performed amongst a plurality of open browser tabs. Each tab is grouped in the visual container with other tabs having pages open relating to similar or related topics. In the example shown, tabs relating to such plumbing topic will be grouped into a set. Tabs relating to other topics, such as beauty or automotive, will be grouped into separate sets in the visual container. Thus, newly opened tabs will be group in the existing visual containers or new visual containers depend on the determined topics. It is noted that these new tabs are not part of the existing visual containers. As such the teaching reads on the above claimed features.
6.	Argument 2, Applicant argues that there is nothing in the cited portion that relates to an action responsive to user selection of a displayed visual indication of a determined subject. As such, Bhupatriraju fails to disclose “responsive to receiving the user input selecting one of the displayed visual indications of the determined subject.” Furthermore, there is nothing in the cited portion or anywhere else in Bhupatriraju relating to “displaying one or more additional tabs, each one of the one or more additional tabs corresponding to a different web page of the plurality of the currently loaded web pages that is not in the one or more proper subsets,” as recited in the amended claim 15.
7.	Responding to Argument 2, Examiner respectfully disagrees and notes that Bhupatiraju teaches the above argued features; wherein as illustrated in figure 4, a user selects a second tab group for displaying a different set of open web browser tabs. It is noted that the tabs in the second tab group are not part of the first tab group. As such the teaching reads on the above claimed features.
8.	Argument 3, Applicant argues that Coe relates to selection and grouping of messages such as emails. Coe, Abstract, [0003], the cited portions of Coe discuss moving selected messages to a folder bin upon “selection of the move-to-folder action indicator.” First, messages such as email messages (as shown in the cited Figures) cannot be equated with “currently loaded web pages for which the subject indicated by the selected visual indication was semantically determined.” The claim limitation recites currently loaded web pages. In particular, it refers to currently loaded web pages for the subject was 
9.	Responding to Argument 3, Examiner respectfully disagrees and notes that applicant’s arguments are directed to Coe but the rejections are relying on the combination of Bhupatiraju and Coe to teach the above argued features; wherein Bhupatiraju teaches a method for grouping into a visual container open browser tabs based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tab. However, Bhupatiraju does not explicitly teach a count for the number of the currently loaded pages and hiding one or more of the currently loaded object. On the other hand, Coe discloses a count number of the currently loaded messages and hiding one or more of the currently loaded object. Thus, by using the count number concept of Coe, one would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

Claim Rejections – 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1, 4, 5, 12-14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Coe et al. (U.S. Patent Application Publication No. US 20140304615 A1).

	Claim 1: Bhupatiraju teaches a method for managing web pages loaded by a web browser (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1), comprising: 
for each of a plurality of web pages currently loaded in the web browser (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1): 
based on contents of the web page (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1), semantically determining one or more subjects of the web page (i.e. a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 45-51); 
for each of the one or more determined subjects, displaying a visual indication of the one or more determined subjects, and for each displayed visual indication of each determined subject, displaying a number of the currently loaded web pages for which the subject indicated by the displayed visual indication was semantically determined (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55); 
hiding one or more of the currently loaded web pages for which the subject indicated by the selected visual indication was semantically determined (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs; col. 7, lines 30-45).

However, Coe teaches for each of the determined subjects, displaying a visual indication of the determined subject, and for each displayed visual indication of the determined subject, displaying a count for a number of the currently loaded for which the subject indicated by the displayed visual indication was semantically determined (i.e. figs. 5, 6, 9, Each group in list 508 includes an indicator 510 displaying a count of how many messages are including in the group; para. [0062]); 
receiving user input selecting one of the displayed visual indications of the determined subject (i.e. figs. 5, 6, 9, Toolbar 514 comprises indicators of actions, each of which is selectable to initiate an action on each of the selected entries/messages. Toolbar 514 includes some examples of action indicators that might be performed on the selected entries/messages; para. [0059]); and 
in response to receiving user input selecting one of the displayed visual indications of one of the determined subject, hiding one or more of the currently loaded for which the subject indicated by the selected visual indication was semantically determined (i.e. figs. 5, 6, 9, in response to selection of the move-to-folder action indicator, each of the messages selected in the message list portion 502 is moved to a folder bin, and the entries corresponding to the messages moved to the folder are removed from the message list displayed in message list portion 502; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

Claim 4: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju does not explicitly teach  wherein the displaying is performed based at least in part on receiving user input activating a displayed button, further comprising displaying the button with a numerical indication of a number of loaded that are not hidden, and are therefore available for hiding.
(i.e. figs. 5, 6, 9, Each group in list 508 includes an indicator 510 displaying a count of how many messages are including in the group; para. [0062, 0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

Claim 5: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju further teaches for each hidden web page: based on the contents of the web page, semantically determining one or more subjects of the web page (i.e. a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 45-51); for each of the determined subjects, displaying a visual indication of the determined subject; receiving user input selecting one of the displayed visual indications; and unhiding one or more of the hidden web pages for which the subject indicated by the selected visual indication was semantically determined (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs; col. 7, lines 30-45).

Claim 12: Bhupatiraju teaches a computing system for managing the display of documents by an application, comprising: 
a processor (i.e. processor; col. 4, lines 22-30); and 
a memory for storing executable instructions for causing the processor to perform functions of (i.e. Memory 104 may contain instructions, which when executed by the processor 102 cause the client device to perform the elements of the present invention; col. 5, lines 45-60): 
(i.e. fig. 3, grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1); 
receiving a document stowing command in connection with a distinguished document to which one of the displayed tabs corresponds (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1); 
for each document to which a displayed tab corresponds, based on contents of the distinguished document, semantically determining one or more subjects of the distinguished document (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1); 
at least in part in response to receiving the document stowing command in connection with the distinguished document (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1): 
for each of two or more subjects determined for the distinguished document, displaying a visual indication of the determined subject (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs, and a third tab 306 is shown for a third set, including only WEB PAGE 8.com (“set” herein means “at least one”); col. 7, lines 30-55); 
receiving user input selecting one of the displayed visual indications of the determined subject (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs; col. 7, lines 30-45); and 
in response to receiving the user input selecting one of the displayed visual indications of the two or more determined subjects, hiding one or more tabs corresponding to one or more documents for which the two or more determined subjects indicated by the selected visual indication was semantically determined (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs; col. 7, lines 30-45).
Bhupatiraju does not explicitly teach receiving user input comprising a document stowing command in connection with a distinguished document.
However, Coe teaches receiving user input comprising a document stowing command in connection with a distinguished document (i.e. figs. 5, 6, 9, in response to selection of the move-to-folder action indicator, each of the messages selected in the message list portion 502 is moved to a folder bin, and the entries corresponding to the messages moved to the folder are removed from the message list displayed in message list portion 502; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a more effective way to group the items.

Claim 13: Bhupatiraju and Coe teach the computing system of claim 12. Bhupatiraju does not explicitly teach displaying a document stowing control in connection with contents of the distinguished document, and wherein the received document stowing command is user input activating the displayed document stowing control.
Coe further teaches displaying a document stowing control in connection with contents of the distinguished document, and wherein the received document stowing command is user input activating the displayed document stowing control (i.e. fig. 6, group-level toolbar 534 includes an add-to-group action indicator 536, which is selectable to add unselected messages meeting the group's selection criteria to the group; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a more effective way to group the items.

Claim 14: Bhupatiraju and Coe teach the computing system of claim 12. Bhupatiraju does not explicitly teach receiving user input selecting the displayed tab corresponding to the distinguished document; and at least in part based upon receiving user input selecting the displayed tab corresponding to the distinguished document, displaying a context menu in connection with the selected displayed tab, the context menu having menu items including a page stowing menu item, wherein the received document stowing command is user input selecting the page stowing menu item.
However, Coe further teaches receiving user input selecting the displayed tab corresponding to the distinguished document; and at least in part based upon receiving user input selecting the displayed tab corresponding to the distinguished document (i.e. figs. 5, 6, the user interface 500 shown in FIG. 5 also a list 508 of groups. One such entry 525 is a group of messages from Spotify. Each group in list 508 includes an indicator 510 displaying a count of how many messages are including in the group; para. [0062]), displaying a context menu in connection with the selected displayed tab, the context menu having menu items including a page stowing menu item, wherein the received document stowing command is user input selecting the page stowing menu item (i.e. figs. 5, 6, FIG. 5, toolbar 516 acts on all selected messages. In accordance with one or more embodiments, a toolbar may be associated with each group that has an entry in list 508; para. [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a more effective way to group the items.

Claim 17: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju does not explicitly teach wherein the displaying of visual indications is performed based at least in part on receiving user input activating a displayed button, the method further comprising displaying the button with a numerical indication of a number of loaded web pages that are not in the one or more subsets, and are therefore available for unhiding.
However, Coe teaches wherein the displaying of visual indications is performed based at least in part on receiving user input activating a displayed button, the method further comprising displaying the button with a numerical indication of a number of loaded web pages that are not in the one or more subsets, and are therefore available for unhiding (i.e. FIG. 8 provides an example of the user interface of FIG. 5 in connection with a group-level undo action in accordance with one or more embodiments of the present disclosure. In the example, toolbar 524 comprises an undo action indicator 532, which may be selected to remove the messages selected and added to the group in response to selection of the add-to-group action indicator 536; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

12.	Claims 2, 3, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Coe et al. (U.S. Patent Application Publication No. US 20140304615 A1) and further in view of Melton et al. (U.S. Patent Application Publication No. US 20070220441 A1).

Claim 2: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju further teaches wherein based on the contents of the web page, semantically determining one or more subjects for each of the plurality of web pages (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1) comprises: 

Melton teaches identifying one or more named entities referenced by the web page (i.e. organization module organizes data items using intrinsic information: metatags (in web pages), keywords, file types, file names, web page URLs, etc. [0080]); 
for each of the identified named entities, obtaining an entity relationship graph representing relationships between the identified named entity and named entities directly or indirectly related to the identified named entity (i.e. organization modules 402 used the information to determine an organization method: meta tags and keywords revealed three subjects that appeared in the browsing history [0090]; examiner notes; a relationship graph is indicated by the organization of the data items),
the identified named entity being a root of the graph (i.e. subject matter of the web page [0049]), a proper subset of nodes of the graph, including the root, each having one or more children (Fig. 1: row 104 has “Cars” as the root and “reviews,” “finance,” “classified” as the children [Melton Fig. 1]); 
selecting an entity occurring in at least some of the entity relationship graphs obtained for named entities referenced by the web page (i.e. the subject matter of the web page is determined from meta tags and keywords [0049]); and
attributing the selected entity as a subject of the web page (i.e. the meta-icon is badged with an image that represents a prevalent characteristic found in the data items [0118]; examiner note: meta-icon represents the subject). 41827-8207.US00/135053847.3 -23- 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of 

Claim 3: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju further teaches wherein based on the contents of the web page, semantically determining one or more subjects of each of the plurality of web pages (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1) comprises: 
Bhupatiraju and Coe do not explicitly teach identifying one or more named entities referenced by the web page; for each of the identified named entities, obtaining an entity relationship graph representing relationships between the identified named entity and named entities directly or indirectly related to the identified named entity, the identified named entity being a root of the graph, a proper subset of nodes of the graph, including the root, each having one or more children; selecting an entity occurring in at least some of the entity relationship graphs obtained for named entities referenced by the web page; and attributing as subjects of the web page the selected entity and each of its descendent nodes.
Melton teaches identifying one or more named entities referenced by the web page (i.e. organization module organizes data items using intrinsic information: meta tags (in web pages), keywords, file types, file names, web page URLs, etc. [0080]);
for each of the identified named entities, obtaining an entity relationship graph representing relationships between the identified named entity and named entities directly or indirectly related to the identified named entity, the identified named entity being a root of the graph, a proper subset of nodes of the graph including the root each having one or more children (i.e. Fig. 1: a common feature across some of the web pages is subject matter. The window 102 comprises three different panels 104, 106, 108. Each panel is for a different subject [Melton 0049]; examiner note: hierarchical structure is the common feature and the individual subjects of the webpages that fit into that common feature); 
(i.e. the subject matter of the web page is determined from meta tags and keywords [0049]); and
attributing as subjects of the web page the selected entity and each of its descendent nodes (i.e. the meta-icon is badged with an image that represents a prevalent characteristic found in the data items [0118]; examiner note: meta-icon represents the subject).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Melton. One would have been motivated to make this modification because it provides a self-organizing list of previously accessed data items.

Claim 7: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju and Coe do not explicitly teach for each displayed visual indication of the determined subject, displaying an icon visually portraying the determined subject.
Melton teaches for each displayed visual indication of the determined subject, displaying an icon visually portraying the determined subject (Fig. 2: meta-icons represent one or more icons for web pages within a particular category [0099] examiner note; meta-icons are the subjects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Melton. One would have been motivated to make this modification because it provides a self-organizing list of previously accessed data items.

Claim 8: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju and Coe do not explicitly teach wherein the displayed visual indications of determined subjects are displayed in a hierarchical arrangement.
Melton teaches wherein the displayed visual indications of determined subjects are displayed in a hierarchical arrangement (Fig. 1: a common feature across some of the web pages is subject matter. The window 102 comprises three different panels 104, 106, 108. Each panel is for a different subject [Melton 0049]; examiner note: hierarchical structure is the common feature and the individual subjects of the webpages that fit into that common feature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Melton. One would have been motivated to make this modification because it provides a self-organizing list of previously accessed data items.

13.	Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Coe et al. (U.S. Patent Application Publication No. US 20140304615 A1) and further in view of Kuo et al. (U.S. Patent Publication No. US 20140164960 A1).

Claim 9: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju further teaches hiding the distinguished web page before contents of the distinguished web page are displayed (i.e. the tile pertaining to the news website may be automatically moved out of a financial visual container, and into a sports visual container. In this way, tiles can dynamically move to and from visual containers based on changing content that is automatically detected; col. 7, 8, lines 60-5).
Bhupatiraju and Coe do not explicitly teach displaying contents of a loaded web page that is not hidden, the contents including a link to a distinguished web page; receiving user input selecting the included link; and at least in part based upon the received user input selecting the included link: loading the distinguished web page.
Kuo teaches displaying contents of a loaded web page that is not hidden (i.e. a current web page; para. [0042]), the contents including a link to a distinguished web page (i.e a certain object (e.g. a link) in a current web page; para. [0042]); receiving user input selecting the included link (i.e. when the user clicks (e.g. right clicks) on a certain object (e.g. a link) in a current web page; para. [0042]); and at least in part based upon the received user input selecting the included link: loading the distinguished web page (i.e.  selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab; para. [0042]); and hiding the distinguished web page before contents of the distinguished web page are displayed (i.e. selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab and since the web page is relevant to the original web page, the new tab is automatically added to the tab group of the tab of the original web page; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Kuo. One would have been motivated to make this modification because this benefits the user by allowing them to view the webpage easily by interacting with an embedded link within the system.

Claim 10: Bhupatiraju, Coe, and Kuo teach the method of claim 9. Bhupatiraju and Coe do not explicitly teach at least in part based upon the received user input selecting the included link, displaying a context menu in connection with the included link, the context menu including one or more menu items including a menu item corresponding to a load and stow command; and receiving user input selecting the menu item corresponding to the load and stow command; wherein the loading and hiding of the distinguished web page is performed at least in part based upon receiving user input selecting the menu item corresponding to the load and stow command.
Kuo further teaches at least in part based upon the received user input selecting the included link (i.e. when the user clicks (e.g. right clicks) on a certain object (e.g. a link) in a current web page; para. [0042]), displaying a context menu in connection with the included link (i.e.  selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab; para. [0042]), the context menu including one or more menu items including a menu item corresponding to a load and stow command (i.e.  selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab; para. [0042]); and receiving user input selecting the menu item corresponding to the load and stow command; wherein the loading and hiding of the distinguished web page is performed at least in part based upon receiving user input selecting the menu item corresponding to the load and stow command (i.e. selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab and since the web page is relevant to the original web page, the new tab is automatically added to the tab group of the tab of the original web page; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Kuo. One would have been motivated to make this modification because this benefits the user by allowing them to view the webpage easily by interacting with an embedded link within the system.

Claim 11: Bhupatiraju, Coe, and Kuo teach the method of claim 9. Bhupatiraju and Coe do not explicitly teach wherein the received user input selecting the included link comprises a mouse click in the proximity of the included link at a time proximate to that in which a particular keystroke is performed.
Kuo further teaches wherein the received user input selecting the included link comprises a mouse click in the proximity of the included link at a time proximate to that in which a particular keystroke is performed (i.e. when the user clicks (e.g. right clicks) on a certain object (e.g. a link) in a current web page; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Kuo. One would have been motivated to make this modification because this benefits the user by allowing them to view the webpage easily by interacting with an embedded link within the system.

14.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Svendsen et al. (U.S. Patent Application Publication No. US 20120131485 A1).

Claim 18: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju does not explicitly teach displaying a thumbnail visual representation of the web page.
However, Svendsen teaches displaying a thumbnail visual representation of the web page (i.e. thumbnails can be thought of as “thumbnail preview images.” In one embodiment, a thumbnail preview image may be created for a tab at the time such tab is added to a group tab, and then stored in memory 102; para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Svendsen. One would have been motivated to make this modification because it provides an intuitive way to quickly preview the webpage.

15.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Maclin et al. (U.S. Patent Publication No. US 6584471 B1).

Claim 19: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju does not explicitly teach wherein the displayed visual indications of determined subjects are displayed in a hierarchical arrangement, in connection with each displayed visual indication of a determined subject, displaying a numerical indication of a number of the pages.
However, Maclin teaches wherein the displayed visual indications of determined subjects are displayed in a hierarchical arrangement, in connection with each displayed visual indication of a determined subject, displaying a numerical indication of a number of the pages (i.e. FIG. 4 is an internal representation of the content hierarchy navigation and sorting process and database structure. In particular, categories 42 include subcategories 44 which further include query item 46; col. 6, lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Maclin. One would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Scott et al. (U.S. Patent Application Publication No. US 20100115450 A1).

Claim 20: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju does not explicitly teach displaying an icon visually portraying the determined subject.
However, Scott teaches displaying an icon visually portraying the determined subject (i.e. FIG. 2 is a display page that illustrates a TDI with three tabs in some embodiments. Display page 200 includes a search area 101, a home tab 110, a pay tab 120, and a wage tab 130; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Scott. One would have been motivated to make this modification because it provides a visual suggestion for user to quickly acknowledge the items in a subject group.

17.	Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Coe et al. (U.S. Patent Application Publication No. US 20140304615 A1) and further in view of Maclin et al. (U.S. Patent Publication No. US 6584471 B1).

Claim 21: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju does not explicitly teach wherein the displayed visual indications include a direct determined subject and one or more other determined subjects that descend from the direct determined subject.
However, Maclin teaches wherein the displayed visual indications include a direct determined subject and one or more other determined subjects that descend from the direct determined subject (i.e. FIG. 4 is an internal representation of the content hierarchy navigation and sorting process and database structure. In particular, categories 42 include subcategories 44 which further include query item 46; col. 6, lines 30-40).


Claim 22: Bhupatiraju, Coe, and Maclin teach the method of claim 21. Bhupatiraju does not explicitly teach wherein the displayed visual indications are displayed in a hierarchical arrangement that positions the direct determined subject at a root and the one or more other determined subjects at one or more leaf positions of the root.
However, Maclin further teaches wherein the displayed visual indications are displayed in a hierarchical arrangement that positions the direct determined subject at a root and the one or more other determined subjects at one or more leaf positions of the root (i.e. FIG. 4 is an internal representation of the content hierarchy navigation and sorting process and database structure. In particular, categories 42 include subcategories 44 which further include query item 46; col. 6, lines 30-40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Maclin. One would have been motivated to make this modification because it provides a quick way to determine the relationship between subjects.

Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2).

Claim 15: Bhupatiraju teaches a non-transitory computer readable medium storing executable instructions for causing a computing system to perform a method for managing a plurality of web pages currently loaded by a web browser (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1), the method comprising: 
displaying a first set of tabs, each tab corresponding to a different web page currently loaded in the web browser, the first set of tabs comprising one or more subsets of the plurality of web pages currently loaded by the web browser, wherein a subset of web pages currently loaded in the web browser is a set of less than all of the plurality of web pages currently loaded in the web browser (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55); 
for each one of the different web pages loaded by the web browser that are not in the one or more subsets, based on contents of the each one web page, semantically determining one or more subjects of the each one web page (i.e. a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 45-51); 
for each one of the determined one or more subjects, displaying a visual indication of the determined subject (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55);
receiving user input selecting one of the displayed visual indications of the determined subject (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55); and 
responsive to receiving the user input selecting one of the displayed visual indications of the determined subject, displaying one or more additional tabs, each one of the one or more additional tabs corresponding to a different web page of the plurality of the currently loaded web pages that is not in the one or more subsets (i.e. figs. 5, 9, if the “sports” visual container is full and the user opens a sports website in a new browser tab, a new “Sports-2” visual container may be created to accommodate the new website, without needing to remove any existing tiles from a visual container. In this way, the issues of limited screen area in mobile devices can be accommodated; col. 9, lines 1-11).


Claim 16: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju further teaches wherein the method further comprises: for each web page loaded by the web browser for which a tab is displayed (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55): based on the contents of the web page, semantically determining one or more subjects of the web page (i.e. The textual content of the webpage may be scanned, and a frequency count of the most frequent words may be assembled. A list of the most frequent words may be computed. Common words such as articles and pronouns may be excluded or removed from the list. In this way, a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 25-51); for each of the determined one or more subjects, displaying the visual indication of the determined subject; receiving user input selecting one of the displayed visual indications (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55); andPage 7 of 19Application No.: 15/586,184Attorney Docket No. 401929-US-NP/170101-408 removing from display one or more tabs corresponding to one or more web pages for which the determined subject indicated by the selected visual indication was semantically determined (i.e. The textual content of the webpage may be scanned, and a frequency count of the most frequent words may be assembled. A list of the most frequent words may be computed. Common words such as articles and pronouns may be excluded or removed from the list. In this way, a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 25-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Smith (Pub. No. US 20140245178 A1), message to be grouped in a thread based on subject line.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173